Exhibit 23.4 Calhoun, Blair & Associates Petroleum Consultants 4625 Greenville Avenue, Suite 102 Dallas, Texas 75206 214-522-4925 Fax 214-346-0310 Rgblair@swbell.net March1 6, 2015 Dorchester Minerals, L.P. 3838 Oak Lawn Avenue, Suite 300 Dallas, Texas 75219-4541 Gentlemen: Calhoun, Blair & Associates does hereby consent to the incorporation by reference of our estimated reserves included in the Annual Report of Dorchester Minerals L.P. on Form 10-K for the year ended December 31, 2014, including, without limitation, Exhibit 99.1, and to the reference to our firm as an expert in the Registration Statement on Form S-4 of Dorchester Minerals, L.P. CALHOUN, BLAIR & ASSOCIATES By: /s/ Robert G. Blair, P.E. Robert G. Blair, P.E Licensed Professional Engineer State of Texas #68057
